PER CURIAM.
We granted review of Shaw v. Shaw, 760 So.2d 981 (Fla. 4th DCA 2000), based on apparent conflict with Williams v. Williams, 690 So.2d 601 (Fla. 1st DCA 1996). Upon examination of the record, we have determined that jurisdiction was granted improvidently. Accordingly, because we find no alternative basis for jurisdiction, this cause is dismissed.
It is so ordered.
WELLS, C.J., and HARDING, ANSTEAD, and QUINCE, JJ., concur.
LEWIS, J., dissents with an opinion, in which SHAW, J., concurs.
PARIENTE, J., recused.